USCA11 Case: 22-10458      Date Filed: 11/25/2022   Page: 1 of 9




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 22-10458
                   Non-Argument Calendar
                   ____________________

MICHAEL JONES,
                                              Plaintiff-Appellant,
versus
COMMISSIONER, SOCIAL SECURITY ADMINISTRATION,


                                            Defendant-Appellee.


                   ____________________

          Appeal from the United States District Court
             for the Northern District of Alabama
             D.C. Docket No. 4:20-cv-00960-CLM
                   ____________________
USCA11 Case: 22-10458         Date Filed: 11/25/2022    Page: 2 of 9




2                      Opinion of the Court                 22-10458


Before LUCK, LAGOA, and EDMONDSON, Circuit Judges.
PER CURIAM:
       Michael Jones appeals the district court’s order affirming the
Social Security Commissioner’s denial of his application for disabil-
ity insurance benefits (“DIB”) and supplemental security income
(“SSI”). No reversible error has been shown; we affirm.
       When -- as in this case -- an Administrative Law Judge
(“ALJ”) denies an application for benefits and the Appeals Council
denies review, we review the ALJ’s decision as the Commissioner’s
final decision. See Doughty v. Apfel, 245 F.3d 1274, 1278 (11th Cir.
2001).
       Our review of the Commissioner’s decision is limited to
whether substantial evidence supports the decision and whether
the correct legal standards were applied. See Winschel v. Comm’r
of Soc. Sec., 631 F.3d 1176, 1178 (11th Cir. 2011). “Substantial evi-
dence is more than a scintilla and is such relevant evidence as a rea-
sonable person would accept as adequate to support a conclusion.”
Id. We review de novo the ALJ’s application of the law. See
Harner v. Soc. Sec. Admin., Comm’r, 38 F.4th 892, 896 (11th Cir.
2022). “We review de novo the district court’s decision on whether
substantial evidence supports the ALJ’s decision.” Wilson v. Barn-
hart, 284 F.3d 1219, 1221 (11th Cir. 2002).
       A person who applies for Social Security DIB or for SSI ben-
efits must first prove that he is disabled. See 20 C.F.R. §§
USCA11 Case: 22-10458        Date Filed: 11/25/2022     Page: 3 of 9




22-10458               Opinion of the Court                        3

404.1512(a), 416.912(a). The Social Security Regulations outline a
five-step sequential evaluation process for determining whether a
claimant is disabled. See 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4).
The ALJ must evaluate (1) whether the claimant engaged in sub-
stantial gainful work; (2) whether the claimant has a severe impair-
ment; (3) whether the severe impairment meets or equals an im-
pairment in the Listings of Impairments; (4) whether the claimant
has the residual functional capacity (“RFC”) to perform his past rel-
evant work; and (5) whether, in the light of the claimant’s RFC,
age, education, and work experience, there exist other jobs in the
national economy the claimant can perform. Id.
       Jones filed an application for DIB and for SSI in February
2018. Jones alleged that he was unable to work due to his disabling
mental and physical conditions. Following a hearing, the ALJ de-
nied Jones’s application.
       Applying the five-step evaluation process, the ALJ found
that Jones suffered from two severe impairments: degenerative disc
disease and depression. The ALJ, however, determined that Jones
had no impairment or combination of impairments that met or
medically equaled an impairment in the Listing of Impairments.
Pertinent to this appeal, the ALJ concluded that Jones’s mental im-
pairment did not meet the criteria for Listing 12.04: the listing for
“Depressive, bipolar and related disorders.”
      The ALJ next determined that Jones had the RFC to perform
sedentary work with several specific physical, environmental, and
USCA11 Case: 22-10458             Date Filed: 11/25/2022         Page: 4 of 9




4                          Opinion of the Court                      22-10458

mental limitations.* Considering Jones’s age, education, work ex-
perience, and RFC -- together with testimony of the vocational ex-
pert -- the ALJ determined that Jones could perform work in the
national economy. Accordingly, the ALJ concluded that Jones was
not disabled.
       Jones administratively appealed the ALJ’s decision to the Ap-
peals Council. The Appeals Council denied Jones’s request for re-
view. The district court affirmed.
                                           I.
       On appeal, Jones first challenges the ALJ’s consideration of
the opinion of Dr. Nichols: a psychologist who had examined Jones
once. Jones argues that the ALJ erred in describing Dr. Nichols as
a non-examining source. Jones also contends that the ALJ failed to



* Jones’s RFC included these limitations: occasional pushing or pulling with
the lower extremities; no climbing ladders or scaffolding; occasional climbing
of stairs and ramps; occasional balance and stooping; no kneeling, crouching,
or crawling; occasional exposure to extreme heat, extreme cold, and vibration;
no exposure to dangerous machinery or unprotected heights; no working on
uneven or slippery surfaces; and the ability to use a handheld assistive device
when walking. During a regularly scheduled workday, Jones could under-
stand and remember short and simple instructions (not complex or detailed
instructions); do simple, routine, repetitive tasks (not detailed or complicated
tasks); have no more than occasional contact with the general public and with
coworkers; deal with changes in the workplace if well-explained and intro-
duced occasionally and gradually; and may occasionally miss one or two days
of work due to impairments.
USCA11 Case: 22-10458         Date Filed: 11/25/2022     Page: 5 of 9




22-10458                Opinion of the Court                         5

state with at least “some measure of clarity” the grounds for “repu-
diating the opinion of an examining psychologist.”
       The ALJ’s written decision contains a single reference to Dr.
Nichols’s opinion as a “nonexamining opinion.” But the ALJ’s de-
cision -- read as a whole -- makes clear that the ALJ understood cor-
rectly that Dr. Nichols was a one-time examiner. In summarizing
Jones’s medical records, the ALJ noted that Jones visited Dr. Nich-
ols in June 2019 for a private psychological evaluation. The ALJ
then described the substance of Dr. Nichols’s observations and di-
agnosis from that visit. Viewed in context, the ALJ’s single use of
the word “nonexamining” appears to be something in the nature
of a typographical error.
        We also reject -- as relying on an outdated standard -- Jones’s
challenge to the sufficiency of the ALJ’s stated reasons. For claims
filed before 27 March 2017, the ALJ was required to give “substan-
tial or considerable weight” to the medical opinion of a treating
physician absent a showing of good cause and was required to state
“with some measure of clarity” the weight given to each medical
opinion. See 20 C.F.R. §§ 404.1527(c)(1), 416.927(c)(1); Winschel,
631 F.3d at 1179.
      In 2017, the Commissioner promulgated new regulations
governing the consideration of medical opinions for purposes of
reviewing applications for SSI and for DIB. See 20 C.F.R. §§
404.1520c; 416.920c. Under the new regulations, an ALJ is to give
no deference or “specific evidentiary weight, including controlling
weight,” to a treating physician’s opinion. See 20 C.F.R.
USCA11 Case: 22-10458         Date Filed: 11/25/2022      Page: 6 of 9




6                       Opinion of the Court                  22-10458

§§ 404.1520c(a); 416.920c(a). Instead, the ALJ must weigh medical
opinions based on their persuasiveness and must articulate the per-
suasiveness of the medical opinions in its decision. See id. §§
404.1520c(a), (b); 416.920c(a), (b). Because Jones filed his applica-
tion in February 2018, his claims are governed by the new regula-
tion. See id. §§ 404.1520c; 416.920c (providing that the new regu-
lations apply to claims filed on or after 27 March 2017).
       Contrary to Jones’s assertion on appeal, the ALJ did not
simply “disregard” Dr. Nichols’s opinion based on a mistaken as-
sumption that Dr. Nichols was a non-examining psychologist. The
ALJ applied the proper legal standard by evaluating the persuasive-
ness of Dr. Nichols’s opinion and by articulating reasons for finding
that opinion unpersuasive. In particular, the ALJ explained that Dr.
Nichols’s opinion lacked evidentiary support and was inconsistent
with the aggregate record, with Jones’s treatment history, and with
Jones’s own testimony.
       On appeal, Jones raises no challenge to the ALJ’s substantive
assessment -- under the new regulation -- about the persuasiveness
of Dr. Nichols’s opinion. Accordingly, we need not address that
issue. See Sapuppo v. Allstate Floridian Ins. Co., 739 F.3d 678, 681-
83 (11th Cir. 2014) (explaining that a party abandons a claim “when
he does not ‘plainly and prominently’ raise it” in his appellate brief).
                                      II.
      Jones next asserts that he meets Listing 12.04 based on Dr.
Nichols’s evaluation. This portion of Jones’s counseled brief
USCA11 Case: 22-10458        Date Filed: 11/25/2022     Page: 7 of 9




22-10458               Opinion of the Court                        7

consists of a recitation of the language in Listing 12.04 followed by
this conclusory statement: “[t]he evaluation by Dr. June Nichols as
summarized on pages 14-15 of this brief confirms eligibility pursu-
ant to Listing 12.04.” Jones offers no supporting argument or dis-
cussion about how his medical records demonstrate that he satis-
fied the criteria in Listing 12.04. Nor does Jones challenge directly
any of the ALJ’s detailed reasons for determining that Jones’s med-
ical conditions did not meet Listing 12.04. Jones has thus aban-
doned his argument about Listing 12.04. See id. (“[A]n appellant
abandons a claim when he either makes only passing references to
it or raises it in a perfunctory manner without supporting argu-
ments and authority.”); see also Harner, 38 F.4th at 898-99 (con-
cluding that the claimant “forfeited any challenge” to aspects of the
ALJ’s decision mentioned in her appellate brief when the claimant’s
counseled brief “consist[ed] only of block quotations” from various
court decisions without reference to the facts of claimant’s case and
without “any meaningful explanation” about how the cited deci-
sions applied to her claim).
                                    III.
      Jones next contends that the ALJ’s decision was unsupported
by substantial evidence. We disagree.
      Jones first says the “ALJ disregarded the psychological eval-
uation by Dr. June Nichols which was supported by treatment rec-
ords of CED Mental Health.” The ALJ did not, however, “disre-
gard” Dr. Nichols’s opinion. The ALJ considered Dr. Nichols’s
opinion and found it unpersuasive. And Jones’s broad conclusory
USCA11 Case: 22-10458        Date Filed: 11/25/2022    Page: 8 of 9




8                      Opinion of the Court                22-10458

statement -- without supporting argument or discussion of the facts
-- that Dr. Nichols’s evaluation was supported by treatment records
is insufficient to challenge substantively the ALJ’s determination
about persuasiveness.
       Jones also contends that the ALJ erred in relying on the vo-
cational expert’s testimony in determining that Jones could per-
form work in the national economy. Jones says that the hypothet-
ical question posed by the ALJ to the vocational expert failed to
state accurately Jones’s limitations.
       “[F]or a vocational expert’s testimony to constitute substan-
tial evidence, the ALJ must pose a hypothetical question which
comprises all of the claimant’s impairments.” Wilson, 284 F.3d at
1227. The ALJ need not include in the hypothetical question find-
ings that the ALJ rejected properly as unsupported by substantial
evidence. See Crawford v. Comm’r of Soc. Sec., 363 F.3d 1155,
1161 (11th Cir. 2004).
        Here, the hypothetical question the ALJ posed to the voca-
tional expert reflected properly each of the physical, environmen-
tal, and mental limitations that were part of Jones’s RFC. And
Jones has identified no impairment or limitation that should have
been -- but was not -- included in the hypothetical. Jones has thus
not shown that the ALJ relied improperly on the vocational ex-
pert’s testimony.
      Substantial evidence supports the Commissioner’s denial of
DIB and SSI benefits; we affirm.
USCA11 Case: 22-10458   Date Filed: 11/25/2022   Page: 9 of 9




22-10458          Opinion of the Court                      9

      AFFIRMED.